691 N.W.2d 455 (2005)
FINNILA
v.
ARKIN.
Nos. 126297, No. 126298.
Supreme Court of Michigan.
January 27, 2005.
SC: 126297, 126298, COA: 243371, 244155.
On order of the Court, the application for leave to appeal the March 16, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for immediate consideration of the motion for bond is GRANTED, and the motion for bond is DENIED because it is moot.